Mr. Presiding Justice McSurely delivered the opinion of the court. Abstract of the Decision. 1. Municipal corporations, § 1098*—when evidence shows negligence in care of sidewalk. In an action to recover for personal injuries sustained by reason of a defective plank sidewalk in defendant city, causing plaintiff to fall and a wooden sliver from the sidewalk to penetrate and tear her sexual organ, evidence examined and a verdict finding defendant guilty of negligence held sustained by the evidence. 2. Damages, § 188*—when evidence fails to show causal connection between injury and, element of damage. In an action to recover for personal injuries sustained by reason of a defective plank sidewalk in defendant city, causing plaintiff to fall and a wooden sliver to penetrate and tear her sexual organ, where plaintiff claimed the injuries sustained caused a diseased condition of her ovaries and necessitated the performance of an operation known as ovariotomy, evidence examined and held not to show a causal connection between the injury sustained and the diseased conditions necessitating the operation. 3. Damages, § 114*—when excessive for injury to female sexual organ. In an action to recover for personal injuries sustained by reason of a defective plank sidewalk in defendant city, causing plaintiff to fall and a sliver of wood to penetrate and tear her sexual organ, causing considerable bleeding, where the evidence failed to show a causal connection between the injuries and a diseased condition of the ovaries, necessitating an operation, a verdict for plaintiff for $15,000, remitted in the trial court to $7,500, held excessive as remitted, and a further remittitur of $6,500 ordered.